Name: Commission Regulation (EEC) No 1161/82 of 14 May 1982 amending for the second time Regulation (EEC) No 717/82 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/28 Official Journal of the European Communities 15 . 5 . 82 COMMISSION REGULATION (EEC) No 1161/82 of 14 May 1982 amending for the second time Regulation (EEC) No 717/82 on special conditions for the granting of private storage aid for pigmeat whereas, for the sake of clarity, the presentation of the loins and bellies eligible for private storage aid should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6) and 5 (4) thereof, Whereas Regulation (EEC) No 717/82 (3), as amended by Regulation (EEC) No 832/82 (4), introduced private storage aid for pigmeat from 31 March 1982 ; Whereas it is appropriate to raise the amounts of aid for loins and bellies in order to increase the effective ­ ness of the measure ; whereas, for the same purpose, boned loins and collars with a layer of fat of between 3 and 25 mm in thickness should also be accepted for private storage aid ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 717/82 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . 0 OJ No L 84, 30 . 3 . 1982, p . 10 . (j OJ No L 95, 8 . 4 . 1982, p . 17 . 15 . 5 . 82 Official Journal of the European Communities No L 134/29 ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months per month per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Carcases or half carcases without the head, chaps, jawl , flare fat, kidneys, forefeet, tail , diaphragm and spinal cord , fresh or chilled (') 240 264 288 24 0-80 ex 02.01 A III a) 2 Unboned (bone-in) hams with or without rind and fat, fresh or chilled 280 310 340 30 10 ex 02.01 A III a) 3 Unboned (bone-in) shoulders (fores) with or without rind and fat, fresh or chilled 280 310 340 30 10 ex 02.01 A III a) 4 Unboned (bone-in) loins , with or without collar, fresh or chilled (2) 308 341 374 33 110 ex 02.01 A III a) 5 Bellies (streaky), whole or trimmed by rectangular cut, with or without rind and ribs, fresh or chilled 154 176 198 22 0-74 ex 02.01 A III a) 6 bb) Cuts corresponding to 'middles', with or without rind, fat or vertebral column , fresh or chilled (}) 220 244 268 24 0-80 ex 02.01 A III a) 6 bb) Hams, shoulders, with or without rind and fat, loins with or without collar ; collars, boned, fresh or chilled (*) 280 310 340 30 10 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for fresh pig carcases presented as Wiltshire sides, i.e. without the head, chaps , neck, feet, tail , flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column , pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . (3) Same presentation as for products falling within subheading 02.06 B I a) 2 cc). (4) Loins and collars falling within subheading ex 02.01 A III a) 6 bb) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . The minimum quantity of 15 tonnes refers to all products .